Title: From Thomas Jefferson to John Mitchell Mason, 16 February 1822
From: Jefferson, Thomas
To: Mason, John Mitchell


                        Sir
                        
                            
                            Feb. 16. 22
                    I recieved a few days ago a copy of your  excellent Address delivd at Dickenson college, but from  whom was not indicated. if from yourself, I thank you for it, if from another I avail myself of the occn it procures me of tendering my respects to you of assuring you of the pleasure with which I see literary institns arising & cherished in the US. and of holding out the hand of fellow ship to that over which you preside  from that which I am endeavoring to bring into being. when this will be I know not but if in my time I shall endeavor to make it worthy of fraternity with  the worthiest, and can promise that it shall rejoice as much in the success of yours & all similar instns as in it’s own. our wish is  that science, may be promoted without  jealousy from that quarter or that instn it shall be affected. be pleased to accept the assurce of my high respect